Citation Nr: 1748468	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than April 10, 2008 for the assignment of a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

(A separate decision will be issued under a separate docket number with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1969, with service in the Republic of Vietnam from February 1967 to February 1968.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal with three campaign stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Given the nature of the Veteran's earlier effective date claim, a brief explanation is appropriate.  On April 10, 2008, the RO received the Veteran's claim for an increased rating for his service-connected PTSD.  A June 2008 rating decision denied the Veteran's claim, and the Veteran perfected a timely appeal.

In April 2011, the Board remanded the Veteran's claim for additional development.  During the pendency of the remand, a March 2012 rating decision increased the Veteran's PTSD rating to 50 percent disabling, effective April 10, 2008, and 100 percent disabling effective May 9, 2011.  In an August 2012 decision the Board denied an increased rating for PTSD for the period from April 10, 2008 to May 9, 2011.  The Veteran did not file a notice of disagreement (NOD) with the March 2012 rating decision or appeal the Board's August 2012 decision, and both decisions became final.

In October 2013, the Veteran submitted a letter to his representative which was construed by the RO as a claim for an earlier effective date for the grant of service connection for PTSD.  In an April 2014 rating decision, the RO denied entitlement to an earlier effective date for service connection for PTSD.  The Veteran's June 2014 NOD indicated he disagreed with the effective date of the assignment of the 100 percent rating for his PTSD.  The subsequent March 2016 Statement of the Case addressed that issue, and denied the Veteran's claim.  

The Veteran was afforded a hearing in June 2017.  According to the hearing transcript, the Veteran's representative and the presiding Veterans' Law Judge discussed the procedural history of the Veteran's claim.  The representative clarified that the Veteran sought a rating in excess of 30 percent for his service-connected PTSD for the period prior to April 10, 2008.  The Veteran subsequently presented testimony on that issue.  The issue before the Board has been characterized based on the clarification provided by the Veteran's representative.

The Board acknowledges that the RO has not expressly adjudicated the issue of entitlement to an effective date earlier than April 10, 2008 for the assignment of a 30 percent rating for PTSD.  However, the Veteran's claim is in essence a freestanding earlier effective date claim for an increased rating, which as explained in greater detail below is precluded as a matter of law.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A June 2008 rating decision denied a rating in excess of 30 percent for PTSD; the Veteran entered a timely NOD with respect to the denial of an increased rating.

2.  A March 2012 rating decision the RO granted the Veteran a 50 percent for PTSD, effective April 10, 2008, and 100 percent disabling effective May 9, 2011; the Veteran did not appeal the March 2012 rating decision or submit new and material evidence with regard to the effective dates within one year of that decision.  

3.  An August 2012 Board decision denied a rating in excess of 50 percent from April 10, 2008 to May 9, 2011; the Veteran did not appeal the Board's decision.


CONCLUSION OF LAW

The Veteran's request for an effective date earlier than April 10, 2008 for an increased rating for PTSD is not a legally recognizable claim, and raises no question to be decided. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (stating that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).




Analysis

The Veteran contends that an effective date earlier than April 10, 2008 is warranted for the assignment of his 30 percent rating for PTSD.  See June 2017 Hearing Transcript, pg. 2, 4.  

A June 2008 rating decision denied the Veteran's claim for a rating in excess of 30 percent for PTSD, and the Veteran appealed that decision.  In April 2011, the Board remanded the Veteran's claim for additional development, and in a March 2012 rating decision the RO increased the Veteran's PTSD rating to 50 percent disabling, effective April 10, 2008, and 100 percent disabling effective May 9, 2011.  The Veteran did not file a NOD with the effective dates of the assignment of the 50 percent and 100 percent ratings, and that decision became final.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2016).

In an August 2012 decision the Board denied an increased rating for PTSD for the period from April 10, 2008 to May 9, 2011.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration or motion for revision based on clear and unmistakable error with the Board.  As such, the August 2012 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2016).

Based on an October 2013 correspondence from the Veteran, the RO initiated development on a claim for an earlier effective date for the grant of service connection for PTSD.  As noted above, the Veteran and his representative later clarified that the Veteran desired an earlier effective date for a rating in excess of 30 percent for PTSD.  The Veteran also asserted that he met the criteria for a 100 percent disability rating many years prior to May 2011, and that if he had some sort of psychiatric evaluation after returning from combat he would have been shown to have a 100 percent disability rating.  See June 2017 Hearing Transcript, pg. 4.  

Because the Veteran did not enter a timely NOD with the March 2012 decision assigning a 50 percent rating effective April 10, 2008 and a 100 percent rating effective May 9, 2011, or submit new and material evidence with regard to the effective dates within one year of that decision, the May 2012 assignment of effective dates for those PTSD ratings became a final decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

Accordingly, the Veteran's attempted freestanding claim of entitlement to an earlier effective for a rating in excess of 30 percent for PTSD is legally precluded.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Court has applied Cook by holding that the only way to review final decisions is either by a claim of clear and unmistakable error or through the submission of new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).  

Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in attempt to overcome the finality of the March 2012 rating decision, his appeal must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The attempt at a freestanding claim for an effective date for a rating in excess of 30 percent for PTSD earlier than April 10, 2008 is a legal nullity, the appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


